Citation Nr: 1033934	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-30 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an award of special monthly compensation (SMC) 
based on a need for aid and attendance or on account of being 
housebound.

2.  Entitlement to an increased rating for conjunctivitis, 
currently rated 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active military duty from November 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that 
denied SMC based upon the need for regular aid and attendance of 
another person or by reason of being housebound and from a 
September 1997 rating decision that granted a 10 percent rating 
for chronic conjunctivitis.  

The Veteran provided testimony at a hearing held at the RO in 
June 2007.  However the testimony provided at the hearing did not 
pertain to the claim on appeal.  Herein, the Board has briefly 
referenced statements made by the Veteran at the hearing to the 
extent that they confirmed evidence previously on file.  As such, 
there is no need for a Remand for the issuance of a Supplemental 
Statement of the Case for consideration of that evidence in 
conjunction with the claim on appeal, as essentially the 
information provided by the Veteran at the hearing, although 
pertinent, is cumulative or duplicative of evidence which was 
already on file prior to the hearing.  38 C.F.R. § 19.37 (2009).  


FINDINGS OF FACT

1.  Service connection is in effect for:  (1) diabetes mellitus, 
rated 40 percent disabling; (2) chronic renal insufficiency, 
rated 30 percent disabling; (3) coronary artery disease, rated 30 
percent disabling; (4) peripheral vascular insufficiency of the 
right leg, rated 20 percent disabling; (5) peripheral vascular 
insufficiency of the left leg, rated 20 percent disabling; (6) 
chronic conjunctivitis, rated as 10 percent disabling; (7) 
peripheral neuropathy of the right lower extremity, rated 10 
percent disabling; (8) peripheral neuropathy of the left lower 
extremity, rated 10 percent disabling; (9) pterygium, rated as 
zero percent disabling; (10) medial neuropathy of the right upper 
extremity, rated zero percent disabling; and (11) medial 
neuropathy of the left upper extremity, rated zero percent 
disabling; a combined 90 percent evaluation has been in effect 
for these conditions, effective from May 2003.


2.  The Veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; and is not a patient in a nursing home because of mental or 
physical incapacity.  

3.  The Veteran's service-connected disabilities do not render 
him permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  No service-connected disabilities 
result in an inability to dress or undress himself or to keep 
himself ordinarily clean and presentable; an inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; an inability to attend to the wants of 
nature; or physical or mental incapacity that requires care or 
assistance on a regular basis against the hazards or dangers 
inherent in his daily environment.

4.  The Veteran is not substantially confined to his house or its 
immediate premises as a result of his service-connected 
disabilities.

5.  The Veteran currently has a 10 percent rating, the maximum 
schedular rating for chronic conjunctivitis and the evidence does 
not show compensable impairment of visual acuity due to 
conjunctivitis or any disfigurement.


CONCLUSIONS OF LAW

1.  The criteria are not met for special monthly compensation, 
based on a need for aid and attendance or on account of being 
housebound.  38 U.S.C.A. §§ 1114, 1502, 1521 (West 2002); 38 
C.F.R. §§ 3.350, 3.351, 3.352 (2009).

2.  The criteria for a rating greater than 10 percent for chronic 
conjunctivitis are not met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.3, 4.79, Diagnostic 
Code 6108 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

These notice requirements apply to all five elements of a 
service-connection claim: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, that notice must include information 
that a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Ideally, notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  If, however, it was not, or 
the notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary notice and then 
readjudicating the claim, such as in a statement of the case or 
supplemental statement of the case, such that the intended 
purpose of the notice is not frustrated and the Veteran is given 
an opportunity to participate effectively in the adjudication of 
the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2006, 
prior to the initial adjudication of the claim in March 2007.  
That letter informed him of the evidence required to substantiate 
his claim, and of his and VA's respective responsibilities in 
obtaining supporting evidence.  The October 2006 letter did not 
specifically address the notice factors discussed in the Dingess 
case.  Despite the inadequate notice provided to the Veteran on 
those latter two elements, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  As the Board concludes 
that the preponderance of the evidence is against the Veteran's 
claim, any questions as to the disability rating and effective 
date to be assigned are rendered moot.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained his VA 
treatment records and the Veteran submitted private treatment 
records and evidence.  VA examinations were conducted in 2006 and 
2007 and neither the Veteran nor his representative maintains 
that those were inadequate for purposes of evaluating the merits 
of the claim or that an new examination is required.  As a 
related matter, neither the Veteran nor his representative has 
presented any additional information or identified any evidence 
indicative of a worsening condition or change in circumstance 
which would warrant a remand for additional evidentiary 
development in this case.  Consequently, another examination to 
evaluate this claim is not required as there is sufficient 
evidence, already of record, to fairly decide this claim.  
Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 
Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Allday v. Brown, 7 Vet. App. 517 (1995).  Therefore, the 
Board finds that VA has complied with the duty to assist 
requirements.

Entitlement to SMC, Based on Aid and Attendance or Housebound 
Status

In September 2006, the Veteran filed a claim for entitlement to 
SMC based on the need for regular aid and attendance of another 
person as a result of his service-connected disabilities, 
particularly diabetes mellitus and its complications. 

In support of the claim, a medical statement of Dr. R. dated in 
October 2006 was offered for the file.  The Veteran's diagnosed 
medical conditions were listed as: coronary artery disease (CAD); 
chronic peripheral neuropathy; hypertension and diabetes mellitus 
Type II.  Dr. R. indicated that the Veteran could not walk 
unaided and required the use of a cane and needed assistance in 
bathing and attending to hygienic needs, but was not confined to 
bed.  The doctor further certified that the Veteran was able to 
feed himself, care for the needs of nature, and sit up.  The 
report further indicated that the Veteran was blind, having 
corrected vision of 20/400 in the left eye and 20/30 in the right 
eye.  The doctor also determined that the Veteran was unable to 
travel due to decreased vision and an inability to walk for long 
distances, and found that the Veteran could leave home without 
assistance for no more than a 5 minute walk.  The doctor 
concluded that the Veteran did not require nursing home care.  

A VA eye examination was conducted in May 2006, just months prior 
to the October 2006 medical statement.  At that time, the 
Veteran's uncorrected and corrected right eye vision was 20/25; 
his left eye uncorrected and corrected vision was hand motion at 
one inch.  The diagnoses included:  right eye atrophic pterygium; 
bilateral pseudophakia; and profound visual impairment of the 
left eye due to total retinal detachment.  The examiner opined 
that loss of vision in the right eye was caused by refractive 
error and that loss of left eye vision caused by total retinal 
detachment was not due to the Veteran's military service or any 
of his service-connected conditions.  

In order to confirm and clarify the findings made by Dr. R., 
several VA examinations were scheduled in 2006 and 2007.  

A VA examination for diabetes mellitus was conducted in December 
2006.  At that time, the Veteran reported that he lived with his 
wife and son and had stopped working in 2002.  He explained that 
during a normal day he had three meals, watched TV, napped, 
showered, played with his grandson, and occasionally went to 
church.  He stated that he went to sleep between 10:00 p.m and 
11:00 p.m.  The Veteran indicated that he drove around the 
neighborhood and was able to manage his money.  The diagnoses 
were diabetes mellitus Type II on insulin treatment, 
uncontrolled; and diabetic nephropathy.  

A VA examination of the heart was also conducted in December 
2006, at which time the Veteran reported that he could walk for 5 
minutes without stopping and could climb one flight of stairs 
slowly.  A diagnosis of CAD status post angioplasty was made.  
The examiner indicated that the Veteran's medical conditions 
included: cardiovascular disease; renal disease; and uncontrolled 
diabetes mellitus, and opined that the Veteran was not housebound 
or in need of aid and attendance, but noted that those conditions 
were not compatible with performing a regular job.  

A VA examination of the peripheral nerves was also conducted in 
December 2006 at which time symptoms of weakness, numbness and 
pain in the calves and arms were noted.  The report indicated 
that the Veteran needed a cane and walked with one due to 
instability.  Generalized peripheral neuropathy was diagnosed.  
The examiner indicated that this condition impacted the Veteran's 
activities in the following ways and extents:  no effect on 
toileting, grooming and feeding; mild effect on bathing, 
dressing, recreation; moderate effect on travelling and shopping; 
and severe effect on exercise and chores, preventing 
participation in sports.    

VA records dated in February 2007 reflect that the Veteran's 
corrected vision was 20/30 on the right and 20/Hand Motion on the 
left.  

The Veteran provided testimony at a hearing held at the RO in 
June 2007.  He reported that he sometimes drove short distances 
during the day and that no restrictions had yet been put on his 
license.  

The Veteran contends that he is entitled to SMC based on a need 
for aid and attendance or on account of being housebound, as a 
result of limitations caused by his service-connected 
disabilities, to include diabetes with numerous complications.  

The Veteran's service-connected conditions consist of:  (1) 
diabetes mellitus, rated 40 percent disabling; (2) chronic renal 
insufficiency, rated 30 percent disabling; (3) coronary artery 
disease, rated 30 percent disabling; (4) peripheral vascular 
insufficiency of the right leg, rated 20 percent disabling; (5) 
peripheral vascular insufficiency of the left leg, rated 20 
percent disabling; (6) chronic conjunctivitis, rated as 10 
percent disabling; (7) peripheral neuropathy of the right lower 
extremity, rated 10 percent disabling; (8) peripheral neuropathy 
of the left lower extremity, rated 10 percent disabling; (9) 
pterygium, rated as 0 percent disabling; (10) medial neuropathy 
of the right upper extremity, rated 0 percent disabling; and (11) 
medial neuropathy of the left upper extremity, rated 0 percent 
disabling.  A combined 90 percent rating has been in effect for 
those disabilities, effective from June 2003.  In addition, a 
total rating based on individual unemployability due to service-
connected disabilities (TDIU) has been in effect effective from 
August 2004.

SMC is payable to a Veteran who, as a result of his service- 
connected disabilities, is so helpless as to need or require the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2009).  A Veteran 
will be considered in need of regular aid and attendance if he:  
(1) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric contraction 
of the visual field to five degrees or less; (2) is a patient in 
a nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) 
(2009).

The following criteria will be considered in determining whether 
the Veteran is in need of the regular aid and attendance of 
another person: the inability of the Veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable to 
adjust without aid, such as supports, belts, lacing at the back, 
etc.); the inability of the Veteran to feed himself through the 
loss of coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the Veteran from the hazards or 
dangers incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2009).

Bedridden status will be a proper basis for the determination of 
the need for regular aid and attendance.  Bedridden means that 
condition which, through its essential character, actually 
requires that the Veteran remain in bed.  The fact that the 
Veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the day 
to promote convalescence or cure will not suffice.  38 C.F.R. § 
3.352(a) (2009).

It is not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to 
exist to establish eligibility for aid and attendance and that 
such eligibility required at least one of the enumerated factors 
be present.  The particular personal function which the Veteran 
was unable to perform should be considered in connection with his 
or her condition as a whole and that it was only necessary that 
the evidence establish that the Veteran is so helpless as to need 
regular aid and attendance, not that there be a constant need.  
Turco v. Brown, 9 Vet. App. 222 (1996).  

A veteran may receive housebound-rate special monthly 
compensation if he has a service-connected disability rated as 
permanent and total (but not including total rating based upon 
unemployability under 38 C.F.R. § 4.17) and (1) has additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify for 
special monthly pension at the aid and attendance rate.  
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2009).

A veteran will be determined to be permanently housebound when he 
is substantially confined to his house (or ward or clinical 
areas, if institutionalized) or immediate premises due to 
disability or disabilities which it is reasonably certain will 
remain throughout his lifetime.  38 U.S.C.A. § 1502(c) (West 
2002); 38 C.F.R. § 3.351(d)(2) (2009).

The most recent medical evidence of record does not reflect that 
the Veteran has corrected visual acuity of 5/200 or less in both 
eyes.  While it appears that left eye acuity is severely impaired 
due to total retinal detachment and has a visual acuity of less 
than 5/200, corrected vision in the right eye has been 
consistently reported as 20/30 or better, since 2006.  Further, 
the December 2006 VA examination report shows that the Veteran 
indicated that he lived at his own home with his wife, with no 
indication of any change in circumstance since that time.  
Therefore, he does not meet the criteria of confinement to a 
nursing home due to mental or physical incapacity.  

Accordingly, under § 3.351(c), the only remaining consideration 
for aid and attendance is to establish a factual need under the 
criteria set forth in 38 C.F.R. § 3.352(a) (2009).  The evidence 
includes a medical statement of Dr. R. furnished in June 2006 to 
the effect that the Veteran needed assistance in bathing and 
attending to hygienic needs and required the use of a cane for 
walking.  However, Dr. R. also indicated that the Veteran was not 
confined to bed or the home, and was independently able to feed 
himself, care for the needs of nature, and sit up.  

Assessments made by VA examiners later in 2006 show that the 
Veteran's disabilities had essentially no effect on toileting, 
grooming and feeding and only mild effect on bathing, dressing, 
recreation.  The Board notes that the December 2006 VA 
examination reports and hearing testimony provided by the Veteran 
in June 2007 confirm that he was able to leave the house to go to 
church and was in fact still driving short distances on occasion 
during the day.  

Essentially, the opinions and findings of Dr. R. S. and VA 
examiners are consistent.  It was consistently determined that 
the Veteran is generally able to perform all self-care skill 
functions, with some mild and unspecified impairment with respect 
to bathing and dressing, but no impairment with respect to 
feeding, toileting, and grooming.  In essence, the evidence fails 
to reflect an overall inability of the Veteran to dress or 
undress himself, to keep himself ordinarily clean and 
presentable; to feed himself through the loss of coordination of 
upper extremities or through extreme weakness; or to attend to 
the wants of nature.  Furthermore, the evidence does not show any 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the Veteran from the hazards or 
dangers incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2009).

Both Dr. R. and VA examiners noted that the Veteran requires a 
cane for stability on ambulation.  However, with that cane, he is 
independently mobile.  While the Veteran does have difficulty 
walking, he is not confined to his house and does not require 
both the use of a cane and the assistance of another person for 
mobility.  A such, the Board finds that that the Veteran is 
incapacitated, physically or mentally, requiring care or 
assistance on a regular basis to protect him from the hazards or 
dangers incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2009).

The evidence overall also specifically discredits the notion of 
housebound status.  The Veteran was found to be able to walk a 
short distance or up stairs, without the assistance of another 
person, when using his cane.  There is no indication that he has 
any medical restrictions on his ability to leave his home.  
Significantly, the file contains a VA medical opinion provided in 
December 2006 to the effect that the Veteran's medical 
conditions, consisting of:  cardiovascular disease; renal 
disease; and uncontrolled diabetes mellitus, did not render him 
housebound or in need of aid and attendance.  There has been no 
medical evidence or opinion presented to the contrary and the 
Veteran has not provided any competent medical evidence to rebut 
the opinion or otherwise diminish its probative weight, which is 
considered considerable.  Wray v. Brown, 7 Vet. App. 488 (1995).  
The Board emphasizes the fact that Dr. R. did not provide an 
opinion to the effect that aid and attendance for the Veteran was 
required.

The Board's review of the evidence overall fails to show that the 
Veteran is in need of regular aid and attendance from another 
person, that he is bedridden, or that he is permanently 
housebound, due to any service-connected condition, to include 
diabetes and its associated complications.  38 U.S.C.A. § 1114(s) 
(West 2002); 38 C.F.R. § 3.350(i), 3.352(a) (2009).  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the claim for SMC, based on the need for the aid and attendance 
of another person, or upon being housebound.  The preponderance 
of the evidence is against the claim and the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).

Increased Rating for Chronic Conjunctivitis

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2009).  
Conjunctivitis is rated pursuant to the criteria found in 
Diagnostic Code 6018.  38 C.F.R. § 4.79 (2009).  Under those 
criteria, a rating of 10 percent is warranted where the evidence 
shows chronic conjunctivitis that is active with objective 
findings such as visual impairment and disfigurement pursuant to 
Diagnostic Code 7800.  Inactive chronic conjunctivitis is to be 
rated based on residuals, such as visual impairment and 
disfigurement pursuant to Diagnostic Code 7800.  38 C.F.R. 
§ 4.79, Diagnostic Code 6018 (2009).


A January 1997 VA medical report shows that the Veteran 
complained of loss of vision in his right eye over the previous 
six to seven months.  A February 1997 VA medical report found 
vision of 20/200 in the right eye with PH of 20/80 and 20/40 in 
the left eye with PH or 20/30.  The Veteran complained of eye 
pain and was diagnosed with conjunctivitis.  An April 1997 VA 
medical report found vision of 20/200 in the right eye and 20/50 
in the left eye.  An operation was proposed for a cataract.  A 
July 1997 VA medical report found complaints of decreased vision 
in the right eye for about two years, with a history of a 
projective in the eye in 1964 with vision recovered.  Vision in 
the right eye was 20/400 and in the left eye was 20/50.  There 
was a mature right cataract.  An operation was performed to 
extract the right eye cataract and implant an intraocular lens.  
The Veteran's vision was then 20/40 in the right eye.  An August 
1997 VA examination found corrected visual acuity in the right 
eye of 20/40 near and 20/50 + 2 far.  Corrected visual acuity in 
the left eye was 20/200 near and 20/40 far.  Another August 1997 
VA medical report found visual acuity of 20/200 in the right eye 
and 20/40 in the left eye.  The Veteran was doing good 
postoperatively.  A November 1997 VA medical report shows vision 
of 20/50 on the right and 20/60 on the left.

A June 1998 VA medical report notes that a senile cataract of the 
left eye was removed.  A July 1998 VA examination notes cataract 
surgery and lens implantation in both eyes.  The Veteran's 
corrected distant vision was 20/25 + 2 on the right and 20/40 on 
the left.  There were no visual field deficits.  Conjunctiva were 
clear.  An October 1998 private ophthalmological evaluation found 
the Veteran complaining of diminished vision, more on the left 
than the right.  Vision after refraction was 20/20 bilaterally.  
The Veteran reported bilateral cataract surgery with lens 
implants.  

An October 2000 private medical report found vision of 20/40 and 
20/200.

A January 2001 VA medical report shows that the Veteran 
complained of a cut in his left eye.  His vision was 20/40 and 
20/400.

A January 2002 VA examination found corrected vision of 20/20 on 
the right and 20/400 on the left.  Conjunctiva were infected +1 
bilaterally.  The examiner diagnosed pseudophakia with bullous 
keratopathy of the left eye due to an interior chamber 
intraocular lens decompensating on the cornea.  He also had a 
macular hole on the left that explained the poor left eye vision.  
An August 2002 VA medical report shows that the Veteran's vision 
was 20/60 and finger count at 6 inches.  Conjunctiva were clear.  
He was status post cataract surgery.  An October 2002 VA medical 
report shows vision of 20/30 and finger counting at 6 inches.  
Conjunctiva were clear.

An April 2003 VA medical report shows that the Veteran's vision 
was 20/30 and finger counting at 4 feet.  Conjunctiva were normal 
in the right eye and injected in the left eye.  An August 2003 VA 
medical report shows that a procedure was performed for 
penetrating keratopathy of the left eye.  A September 2003 VA 
medical report shows that the Veteran's vision was 20/30 on the 
right and 20/200 on the left.  His graft was doing well.  An 
October 2003 VA medical report shows that the Veteran's vision 
was 20/30 and 20/400.  Conjunctiva were clear.

A February 2004 VA medical report shows vision of 20/30 and 
finger counting.  Conjunctiva were clear.  Another February 2004 
VA medical report shows vision of 20/25 and finger counting at 4 
feet.  A March 2004 VA medical report shows that the Veteran 
denied eye pain or discomfort.  Vision was 20/25 on the right and 
20/200 on the left.  The left eye had a mild hazy view.  The 
examiner diagnosed mild diabetic retinopathy and age-related 
macular degeneration.  There was also a coroidal nevus.  A March 
2004 VA medical report shows vision of 20/25 and finger counting 
at 5 feet.  A June 2004 VA medical report shows vision of 20/25 
and finger counting at 5 feet.  Another June 2004 VA medical 
report shows vision of 20/30 on the right and 20/400 on the left.  
Conjunctiva were clear.

A May 2005 VA medical report shows vision of 20/25 and finger 
counting.  A July 2005 VA medical report shows that a corneal 
graft of the left eye was performed.  A July 2005 VA medical 
report shows vision of 20/25 on the right and 20/400 on the left.  
An August 2005 VA medical report shows vision of 20/25 and finger 
counting.  Conjunctiva were clear.  An October 2005 VA medical 
report shows vision of 20/25 and hand motion.  Conjunctiva were 
clear.  The Veteran had long standing retinal detachment of the 
left eye.

A February 2006 VA medical report shows vision of 20/25 and hand 
motion.  Conjunctiva were clear.  A May 2006 VA medical report 
shows vision of 20/25 and hand motion.  Conjunctiva were clear.  
A May 2006 VA examination found bilateral cataract surgeries, 
left eye corneal graft, and partial left retinal detachment.  
Corrected vision was 20/25 bilaterally.  The right eye 
conjunctiva has a 1 millimeter nasal atrophic pterygium.  The 
left eye conjunctiva was clear.  The examiner diagnosed right eye 
atrophic pterygium, left eye cornea graft secondary to bullous 
keratopathy, bilateral pseudophakia, and profound left eye visual 
impairment due to total retinal detachment.  The right eye vision 
loss was due to refractive error.  The left eye vision loss was 
not due to service or service-connected disabilities.  An August 
2006 VA medical report shows vision of 20/25 and hand motion.  
Conjunctiva were clear.  A November 2006 VA medical report shows 
vision of 20/30 and hand motion.  Conjunctiva were clear.

A February 2007 VA medical report shows vision of 20/30 and  hand 
motion.  Conjunctiva were clear.

At a June 2007 hearing, the Veteran attributed his visual loss to 
a 1964 incident in service.

The Board has examined the evidence relating to the Veteran's 
service-connected conjunctivitis and finds that entitlement to a 
rating greater than 10 percent is not warranted.  That is the 
maximum rating assigned for active chronic conjunctivitis, and 
infection has been shown during some of the period under 
consideration.  However, even if the Board were to find the 
disability inactive, entitlement to a rating greater than 10 
percent is not shown.  While the Veteran has visual loss in the 
left eye, that loss is shown to be the result of a retinal 
detachment and is not shown to be due to conjunctivitis.  No 
treating physician has related any visual loss to conjunctivitis.  
In fact, the May 2006 VA examiner specifically related the left 
eye visual loss to the detached retina and the right eye visual 
loss to refractive error.  Therefore, the Board finds that visual 
loss as a result of conjunctivitis is not shown to support a 
rating greater than 10 percent.  38 C.F.R. § 4.79, Diagnostic 
Code 6066 (2009).  In addition, there is no evidence of record to 
show any disfigurement as a result of conjunctivitis that would 
warrant any additional or higher rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2009).
Furthermore, the Board finds that the evidence does not show any 
frequent hospitalization or marked interference with employment 
due to the service-connected conjunctivitis that would place the 
Veteran's condition outside the norm and warrant referral of the 
claim for consideration of any extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

Accordingly, the Board finds that the criteria for entitlement to 
rating greater than 10 percent for chronic conjunctivitis are not 
met.  The preponderance of the evidence is against the claim and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for an SMC award, based on a need for aid and 
attendance or on account of being housebound, is denied.

Entitlement to a rating greater than 10 percent for chronic 
conjunctivitis is denied.



____________________________________________
Harvey P. Roberts
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


